Opinion issued January 22, 2010
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-10-00003-CV



IN RE TEXAS TRI-CARE REHABILITATION AND LAWRENCE
RODDICK, D.C., Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)


By petition for writ of mandamus, relators, Texas Tri-Care Rehabilitation and
Lawrence Roddick, D.C. (collectively, "the Tri-Care defendants"), seek relief
compelling the trial court to sustain objections they have asserted to requests for
production and to vacate the order compelling them to respond to certain requests for
production.  The relief sought by the Tri-Care defendants in this petition is nearly
identical to the relief they recently sought in a prior petition for writ of mandamus,
cause number 01-09-00850-CV.  The Tri-Care defendants state that they filed the new
petition because their first petition, cause number 01-09-00850-CV, presumably was
denied because of an incomplete record.  We did have the complete record when we
considered the earlier petition.  However, because we did not state our reasons for
denying the petition in cause number 01-09-00850-CV, we do not consider the filing
of the new petition in cause number 01-10-00003-CV to be frivolous.   
We deny the petition for writ of mandamus.  All pending motions are overruled
as moot.      
 
Per Curiam 

Panel consists of Justices Keyes, Alcala, and Hanks.  


1. 	The underlying case is Arthur Minguez, Jr., and St. John Partnership, Ltd. D/B/A
Pecan Valley Ambulatory Surgery Center v. Ihsan Shanti, Texas Tri-Care
Rehabilitation, and Lawrence Roddick, D.C., No. 2009-20966, in the 11th Judicial
District Court of Harris County, Texas, the Hon. Mike Miller, presiding.